February 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JOSEPH PEINE, Appellant

NO. 14-12-00991-CV                          V.

HIT SERVICES, L.P.,WOOD GROUP USA, INC., JOHN WOOD GROUP PLC,
 WOOD GROUP POWER GP, LLC, AND WOOD GROUP MANAGEMENT
                     SERVICES, INC., Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, HIT
SERVICES, L.P., WOOD GROUP USA, INC., JOHN WOOD GROUP PLC,
WOOD GROUP POWER GP, LLC, and WOOD GROUP MANAGEMENT
SERVICES, INC., signed, July 30, 2012, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellees, HIT SERVICES, L.P., WOOD GROUP USA,
INC., JOHN WOOD GROUP PLC, WOOD GROUP POWER GP, LLC, and
WOOD GROUP MANAGEMENT SERVICES, INC.

      We further order this decision certified below for observance.